      Case 1:19-cv-00151-KWR-JHR Document 41 Filed 02/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO
____________________________________
                                        )
OXY USA Inc.,                           )
                                        )
               Plaintiff,               )
                                        )
v.                                      ) Case No. 1:19-cv-00151-KWR-JHR
                                        )
UNITED STATES DEPARTMENT OF             )
THE INTERIOR, OFFICE OF                 )
NATURAL RESOURCES REVENUE,              )
and GREGORY GOULD in his official       )
capacity as Director of the Office of   )
Natural Resources Revenue,              )
                                        )
               Defendants.              )
____________________________________)

                                    NOTICE OF APPEAL

       Notice is hereby given that OXY USA Inc, Plaintiff in the above named case, hereby

appeals pursuant to Fed. R. App. P. 3(a)(1) to the United States Court of Appeals for the Tenth

Circuit from the final judgment entered in this action on the 16th day of December 2020 [ECF

No. 40].

       Dated this 12th day of February 2021.

                                             Respectfully submitted,

                                             /s/ Richard L. Alvidrez
                                             Richard L. Alvidrez
                                             Samantha E. Kelly
                                             MILLER STRATVERT P.A.
                                             P.O. Box 25687
                                             Albuquerque, NM 87125
                                             Phone: (505) 842-1950
                                             Fax: (505) 243-4408
                                             ralvidrez@mstlaw.com
                                             skelly@mstlaw.com

                                             and
      Case 1:19-cv-00151-KWR-JHR Document 41 Filed 02/12/21 Page 2 of 2




                                               Peter J. Schaumberg pro hac vice
                                               James M. Auslander pro hac vice
                                               Beveridge & Diamond, P.C.
                                               1900 N Street, NW, Suite 100
                                               Washington, DC 20036
                                               Phone: (202) 789-6009
                                               Fax: (202) 789-6190
                                               pschaumberg@bdlaw.com
                                               jauslander@bdlaw.com

                                               Counsel for Plaintiff OXY USA Inc.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of February, 2021, the foregoing Notice of Appeal

was served by filing a copy of that document with the Court’s CM/ECF system, which will send

notice of electronic filing to counsel of record.

                                                           /s/ Richard L. Alvidrez
                                                           Richard L. Alvidrez




                                                    2
